Citation Nr: 9903946	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a dysthymic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to April 
1984.

This appeal arises from a June 1995 rating decision of the 
Atlanta, Georgia, Regional Office (RO).  In that decision, 
the RO reopened and denied the veteran's claim for service 
connection for dysthymic disorder.


REMAND

In March 1997, the veteran had a Travel Board hearing in 
Atlanta, Georgia, before the undersigned Member of the Board.  
In September 1997, the Board remanded this case for 
additional development of evidence relevant to the veteran's 
claim.  The RO has returned the case to the Board for 
adjudication.  A review of the claims file reveals that some 
of the development listed in the Board's remand has been 
completed, but that some of the requested development is 
incomplete.

In particular, the Board instructed that the veteran was to 
receive a VA psychiatric examination to determine the present 
nature and severity of the veteran's psychiatric disorder, if 
any.  The Board specifically requested that the psychiatrist 
who examined the veteran provide an opinion regarding several 
issues related to any present psychiatric disorder.  The 
examiner was to address the etiology and the date of onset of 
any psychiatric disorder, the relationship of any such 
disorder to service, and whether there was any increase in 
severity in any such disorder during service.  The claims 
file contains the report of an April 1998 VA psychiatric 
examination of the veteran.  While the examination report 
provided relevant findings regarding the veteran's 
psychological condition, the report did not contain the 
professional opinions requested in the Board's remand.

In addition, the Board's remand instructed that the RO 
request Social Security Administration (SSA) records 
associated with the veteran's receipt of SSA disability 
benefits.  A record in the claims file indicates that the RO 
requested that information from SSA.  No SSA records are 
associated with the claims file, however; nor is there a 
record of any response from SSA as to whether SSA has any 
such records.

The United States Court of Veterans Appeals (Court) has ruled 
that the Board has a duty under law to ensure that the RO 
complies with remand orders of the Board or the Court.  
Stegall v. West, 11 Vet.App. 268 (1998).  Therefore, the 
Board will remand this case again, for the RO to carry out 
the instructions of the Board's earlier remand.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain professional 
opinions regarding the veteran's 
psychiatric disorder.  The VA 
psychiatrist who examined the veteran in 
April 1998 should be provided with the 
veteran's claims file for review, and 
that psychiatrist should be asked to 
express opinions with regard to the 
questions below.  If it is not possible 
to obtain opinions from that 
psychiatrist, the RO should schedule the 
veteran for a psychiatric examination 
with a different psychiatrist, and that 
psychiatrist should be asked to review 
the veteran's claims file, and provide 
opinions regarding the questions below.  
The questions to be addressed are as 
follows:

In your opinion, based on the available 
evidence:

A.  Describe the etiology, and 
estimate the date of onset, of the 
veteran's current psychiatric 
disorder.

B.  Comment on the relationship, if 
any, between the veteran's current 
psychiatric disorder and his period 
of service.

C.  Did any psychiatric disorder 
that the veteran had during his 
period service become more severe 
and more disabling during service?

The psychiatrist responding to the 
questions should be asked to explain the 
rationale for the opinions expressed.  
The psychiatrist answering the questions 
should be provided with a copy of this 
remand for review.  If an opinion cannot 
be expressed without resorting to 
speculation, it should be so stated.

2.  The RO should follow up with the 
Social Security Administration to obtain 
any medical records and other 
documentation associated with an award of 
disability benefits to the veteran.  If 
information is received, it should be 
incorporated into the record.  If SSA 
indicates that it does not have any such 
records, a record of SSA's communication 
that no records are available should be 
incorporated into the record.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While the Board regrets the delay 
caused by remanding this case, the Board feels that 
proceeding with a decision on the merits at this time would 
not withstand the scrutiny of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 5 -


